DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
	Regarding claim 1, the applicant first argues that previously cited reference, Synnergren, does not disclose the claimed feature of “determining a context information which comprises at least information required by another service application entity providing the same type of service to continue the client session with the mobile entity”.  Specifically, the applicant argues that Synnergren does not teach that the UE content data” comprises at least information required by another service entity providing the same type of service”.  However, as shown in the previous Office Action, paragraph [0043] of Synnergren recites that “a context of the UE at a first AS platform is moved to a second AS platform…the context of the UE is considered to include UE related information as available at the AS platform and used for providing the application service(s)”.  As shown in this passage, the second AS platform is considered as the claimed “another service entity” and the context of the UE includes the information used for providing the application service(s), thereby providing the same services at the second AS platform.  This is further supported in paragraph [0043], which recites “By moving the context of the UE between the AS platforms, the application service can be 
	Next, the applicant argues that Synnergren does not disclose “pushing the context information towards a radio access node of the mobile communications network to which the mobile entity is currently connected”.  The applicant appears to argue that the Office Action inconsistently mapped the claimed “context information” to Synnergren’s UE context data and AS platform context data.  However, paragraph [0043] of Synnergren recites “the context of the UE is considered to include UE related information as available at the AS platform and used for providing the application service(s). Such information will in the following also be referred to as AS platform context data of the UE”.  Therefore, it is reasonable to equate the UE context data and the AS platform context data of the UE in Synnergren.  Paragraph [0046] of Synnergren then shows that “the source access node may obtain the AS platform context data from the first AS platform at the source access node”, and since the UE is currently connected to the source access node prior to the handover to the service area of a target access node, this paragraph meets the requirement of the claim of “pushing the context information towards a radio access node of the mobile communications network to which the mobile entity is currently connected”.
	As shown above, the arguments presented by the applicants are not persuasive and the previously presented rejections are maintained.  The current Office Action is made FINAL.

Claim Objections
Claim 5 is objected to because of the following informalities:  unnecessary numbering.  Claim 5 recites “…the other service application entity (400) providing the same type of service…”, wherein the number “(400)” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Synnergren (US 2015/0208305).
	Synnergren discloses the following features.
	Regarding claim 1, a method for operating a service application entity configured to provide a service to a mobile entity in a mobile communications network based on a client session (see Figs. 4-6 and related passages e.g. page 9, lines 1-5, which includes service application entities 161-163), the method comprising:
	determining a context information which comprises at least information required by another service application entity providing the same type of service to continue the client session with the mobile entity (see Fig. 5 and related passages in paragraph UE context data”, paragraph [0040], “The concepts as illustrated in the following have the purpose of addressing situations in which the UE is connected to one access node and uses an application running on the AS platform at this access node, and then performs a handover to another access node equipped with such AS platform” and passages in paragraph [0043] “In order to address such situations, the concepts ass described herein involve that a context of the UE at a first AS platform is moved to a second AS platform when the UE is handed over from a source access node co-located with the first AS platform to a target access node co-located with the second AS platform.  In this connection, the context of the UE is considered to include UE related information as available at the AS platform and used for providing the application service(s)”).
	pushing the context information towards a radio access node of the mobile communications network to which the mobile entity is currently connected (see Fig. 5 and again related passages in paragraph [0046] “the source access node may obtain the AS platform context data from the first AS platform at the source access node”).
	
	Regarding claim 19, a service application entity configured to provide a service to a mobile entity in a mobile communications network based on a client session (see Figs. 4-6 and related passages e.g. page 9, lines 1-5, which includes service application entities 161-163), wherein the entity is operative to:
	determine a context information which comprises at least information required by another service application entity providing the same type of service to continue the UE context data”, paragraph [0040], “The concepts as illustrated in the following have the purpose of addressing situations in which the UE is connected to one access node and uses an application running on the AS platform at this access node, and then performs a handover to another access node equipped with such AS platform” and passages in paragraph [0043] “In order to address such situations, the concepts ass described herein involve that a context of the UE at a first AS platform is moved to a second AS platform when the UE is handed over from a source access node co-located with the first AS platform to a target access node co-located with the second AS platform.  In this connection, the context of the UE is considered to include UE related information as available at the AS platform and used for providing the application service(s)”).
	push the context information towards a radio access node of the mobile communications network to which the mobile entity is currently connected (see Fig. 5 and again related passages in paragraph [0046] “the source access node may obtain the AS platform context data from the first AS platform at the source access node”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Synnergren as applied to claims 1 and 19 above, and further in view of Quinlan (US 2017/0168802).
	Synnergren discloses the features as shown above.
	Synnergren does not explicitly disclose the following features: regarding claims 2 and 20, wherein the context information is pushed to the radio access node whenever the context information is changed at the service application entity.
	Quinlan discloses the following features.
	Regarding claims 2 and 20, wherein the context information is pushed to the radio access node whenever the context information is changed at the service application entity (see “Whenever the content in the content repository 335 is updated, e.g., existing content is changed or new content is added, the application server 320 pushes the data update to the clients 210 that have subscribed to the content, e.g., in real-time or near real-time” recited in paragraph [0035], wherein the client is connected 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Synnergren using features, as taught by Quinlan, in order to provide real-time data update (see paragraph [0035] of Quinlan.

Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Synnergren as applied to claims 1 and 19 above, and further in view of Zakrzewski (US 2014/0219179).
Synnergren discloses the features as shown above.
	Synnergren does not explicitly disclose the following features: regarding claims 3 and 21, wherein the context information is pushed to the radio access node using an on-path signaling with a 5 tuple used in the client session.
	Zakrzewski discloses the following features.
	Regarding claims 3 and 21, wherein the context information is pushed to the radio access node using an on-path signaling (see “the application server 16 can update the content data in the relay node for example or the base station 2 acting as edge nodes using in band signaling” recited in paragraph [0085]).
	Frydman discloses the following features.
	Regarding claims 3 and 21, wherein the context information is pushed to the radio  access node with a 5 tuple used in the client session (see “Once the MEC server detect traffic which is aimed at a local application from an unknown UE it sends a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Synnergren using features, as taught by Zakrzewski and Frydman, in order provide update information at timing determined by the application server (see Zakrezewski paragraph [0085], as opposed to the periodic update disclosed in paragraph [0084]) and in order to allow the UE to continue its session as the UE migrates into different service areas (see paragraph [0036]-[0037] of Frydman).

Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Synnergren as applied to claims 1 and 19 above, and further in view of Emeott (US 2014/0086121).
Synnergren discloses the features as shown above.
	Synnergren does not explicitly disclose the following features: regarding claims 4 and 22, wherein the context information is pushed to the radio access node using header information of a tunnel provided between the service application entity and the radio access node.
	Emeott discloses the following features.

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Synnergren using features, as taught by Emeott, in order to provide a secure and efficient communication between networks by using a tunnel.

Claims 5-7 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Synnergren as applied to claims 1 and 19 above, and further in view of Frydman (US 2017/0118311) and Claussen (US 2011/0294506).
Synnergren discloses the features as shown above.
	Synnergren does not explicitly disclose the following features: regarding claims 5 and 23, wherein determining context information comprises determining essential information required by the other service application entity providing the same type of service to continue the client session with the mobile entity and determining non-essential information providing non-essential information related to service; regarding claims 6 and 24, wherein determining non-essential information comprises determining information related to ta transfer of the context information to the radio access node, 
	Frydman discloses the following features.
	Regarding claims 5 and 23, wherein determining context information comprises determining essential information required by the other service application entity providing the same type of service to continue the client session with the mobile entity (see “As seen in FIG. 3C, the MEC zone/server that handled the session related to this 5 Tuple communication will respond to the MEC server that sent the message, with the following information: (a) Application ID--a unique identifier of the application; and (b) Mobility requirements. It is also possible that the MEC server that is holding the Application prior to the mobility event is aware of a possible upcoming mobility evet (information received from the network or any other way) and can send this information either to the MMG or to the target MEC server that is about to receive the UE after a mobility event” recited in paragraph [0037]).
	Claussen discloses the following features.
	Regarding claims 5 and 23, determining non-essential information providing non-essential information related to service (see “The frequency of these paging messages is set by a location update accuracy set by the location server 200 in response to an accuracy requested by the application residing on the application server 100” recited in paragraph [0052]).

	Regarding claims 7 and 25, wherein determining non-essential information comprises determining an occurring frequency of control commands related to the provided service, wherein an indication of the occurring frequency is encoded into the context information (see “The frequency of these paging messages is set by a location update accuracy set by the location server 200 in response to an accuracy requested by the application residing on the application server 100” recited in paragraph [0052]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Synnergren using features, as taught by Frydman and Claussen, in order to allow the UE to continue its session as the UE migrates into different service areas (see paragraph [0036]-[0037] of Frydman) and in order to configure the accuracy of location update of the client devices (see paragraph [0052] of Claussen).
Claims 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Synnergren as applied to claims 1 and 19 above, and further in view of Sakamoto (US 2014/0375686).
Synnergren discloses the features as shown above.

	Sakamoto discloses the following features.
	Regarding claims 8 and 26, wherein it is determined whether data present of the context information has changed, wherein only the data that has changed is pushed to the radio access node (see “Next, the application information transmission unit 221 of the application server 200 transmits the application information changed by the application information change unit 223 individually to the transmission destination addresses of the application information (step S059). In this regard, the application information transmission unit 221 does not have to transmit all of the application information, and, for example, may selectively transmit information changed by the application information change unit 223” recited in paragraph [0183]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Synnergren using features, as taught by Sakamoto, in order to reduce the amount of information transmitted and thereby preserving communication bandwidth.

Claims 11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Synnergren as applied to claims 1 and 19 above, and further in view of Zakrzewski.
Synnergren discloses the features as shown above.

	Zakrzewski discloses the following features.
	Regarding claims 11 and 29, wherein the context information is pushed to the radio access node in several separate messages, each message only comprising a part of the context information (see “a process of updating the content data which has been cached but which may change periodically and is therefore updated by the application server. In a message exchange M60 and M62 the communications terminals 1 access the content data from the application server 16” recited in paragraph [0085]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Synnergren using features, as taught by Zakrzewski, in order to update the data that may change periodically (see paragraph [0084] of Zakrzewski).

Claims 11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Synnergren, Frydman and Claussen as applied to claims 5 and 23 above, and further in view of Kinarti (US 2016/0182673).
Synnergren, Frydman and Claussen disclose the features as shown above.
	Synnergren does not explicitly disclose the following features: regarding claim 27, determining the non-essential information, to determine an expiration date of a part of the context information, and to encode the expiration date for the part of the context 
	Kinarti discloses the following features.
	Regarding claim 27, determining the non-essential information, to determine an expiration date of a part of the context information, and to encode the expiration date for the part of the context information into the context information (see “a web page or a web service or web application executing on a device or a server-side computing device (e.g., a host server) may be developed and deployed to one or more device(s)… the web resources may each include an expiration date that represents a period of validity for the web resource. Web resources with valid expiration dates are needed for web site rendering and functionality” recited in paragraph [0013] and step 205 in Fig. 2, shows that these information being pushed towards the client).
	Regarding claim 28, determine an identification for one part of the context information that will replace a corresponding part of a formerly active context information, and to encode the identification into the context information (see “a web page or a web service or web application executing on a device or a server-side computing device (e.g., a host server) may be developed and deployed to one or more device(s)… a web resource and a web site may have an associated identifier that indicates a version of the web resource and web site, respectively. In some embodiments, the associated validity identifier indicative of a version of the web resource and web site may be a unique identifier referred to as a version number, a 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Synnergren, Frydman and Claussen using features, as taught by Kinarti, in order to provide information that represents a period of validity for the web resources (see paragraph [0013] of Kinarti).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473